Citation Nr: 1026550	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-37 890A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES


1.  Entitlement to an increased rating for degenerative disc 
disease, lumbar spine with radiculopathy, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased rating for cervical spine 
degenerative joint disease C3-5, with limitation of motion, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2003, a statement of the 
case was issued in August 2004, and a substantive appeal was 
received in October 2004.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, through 
his authorized representative, has withdrawn this appeal in June 
2010 and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issues of entitlement to an increased rating 
for degenerative disc disease, lumbar spine with radiculopathy 
and entitlement to an increased rating for cervical spine 
degenerative joint disease C3-5, with limitation of motion is 
dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


